Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The amendment and the arguments filed on 7/12/21 have been considered and found persuasive.  
The prior art teaches a light-emitting package, comprising: a substrate that has a plurality of pixel regions; a first light-emitting chip, a second light-emitting chip, and a third light-emitting chip on each of the pixel regions of the substrate; and a molding layer on a top surface of the substrate, the molding layer covering the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip, wherein: one of the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip is configured to emit light whose color is different from a color of light emitted from any of the others of the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip, on each of the pixel regions, the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip are arranged along a first direction, and the second light-emitting chip is between the first light-emitting chip and the third light-emitting chip, the first direction being parallel to the top surface of the substrate, a minimum interval between the first light-emitting chip and a top surface of the molding layer is different from a minimum interval between the second light-emitting chip and the top surface of the molding layer, or a minimum interval between the first light-emitting chip and a side surface of the molding layer is different from a minimum interval between the second light-emitting chip and the side surface of the molding layer, when viewed in plan perpendicular to the top surface of the substrate, the side surface of the molding layer intersects a second direction, the second direction is parallel to the top surface of the substrate and intersects the first direction; but is silent with respect to the above teachings in combination with a width of the first light-emitting chip in the second direction is different from a width of the second light-emitting chip in the second direction.
The prior art also teaches a light-emitting package, comprising: a substrate that has a plurality of pixel regions; a plurality of light-emitting chip groups on the pixel regions of the substrate, each of the light-emitting chip groups including a first light-emitting chip, a second light-emitting chip, and a third light-emitting chip that are spaced apart from each other; a plurality of connection terminals between the substrate and the first light-emitting chip, between the substrate and the second light-emitting chip, and between the substrate and the third light-emitting chip; and a molding layer on a top surface of the substrate, the molding layer covering the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip, wherein: the molding layer has a groove on a top surface thereof, one of the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip is configured to emit light whose color is different from a color of light emitted from any of the others of the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip, in each of the light-emitting chip groups, the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip are arranged along a first direction parallel to the top surface of the substrate, a minimum distance between the first light-emitting chip and the top surface of the molding layer is different from a minimum distance between the second light-emitting chip and the top surface of the molding layer, or a minimum distance between the first light-emitting chip and a side surface of the molding layer is different from a minimum distance between the second light-emitting chip and the side surface of the molding layer, the side surface of the molding layer is perpendicular to a second direction, the top surface of the molding layer is perpendicular to a third direction, the second direction is parallel to the top surface of the substrate and intersects the first direction, the third direction intersects the top surface of the substrate; but is silent with respect to the above teachings in combination with at least a part of the groove has: a shape in which an obtuse angle is formed between a bottom surface of the groove and a sidewall of the groove, a triangular cross-section, a semicircular cross-section, or a stepwise cross-section.
The prior art also teaches a display device, comprising: a board; and a plurality of light-emitting packages on a top surface of the board, wherein: each of the light-emitting packages includes: a substrate that has a plurality of pixel regions; a first light-emitting chip, a second light-emitting chip, and a third light-emitting chip that are on a top surface of the substrate, the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip being on each of the pixel regions; and a molding layer on the top surface of the substrate, the molding layer covering the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip, one of the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip is configured to emit light whose color is different from a color of light emitted from any of the others of the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip, in each of the light-emitting packages, the first light-emitting chip, the second light-emitting chip, and the third light-emitting chip are arranged along a first direction parallel to the top surface of the substrate, a minimum distance between the first light-emitting chip and a top surface of the molding layer is different from a minimum distance between the second light-emitting chip and the top surface of the molding layer, or a minimum distance between the first light-emitting chip and a side surface of the molding layer is different from a minimum distance between the second light-emitting chip and the side surface of the molding layer, the side surface of the molding layer is perpendicular to a second direction, the second direction is parallel to the top surface of the substrate and intersects the first direction, the top surface of the molding layer is perpendicular to a third direction that intersects the top surface of the substrate; but is silent with respect to the above teachings in combination with a width of the first light-emitting chip in the second direction is different from a width of the second light-emitting chip in the second direction.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 2, 4-13, 15, 17-21, 23, and 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        7/21/21